Citation Nr: 1023222	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  03-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

The issues on appeal were most recently before the Board of 
Veterans' Appeals (Board) in July 2007.  The Veteran appealed 
the Board's July 2007 denial to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated December 
18, 2008, the Court vacated the Board's July 2007 denial and 
remanded this matter to the Board for compliance with the 
instructions included in the November 2008 Joint Motion for 
Remand.

The Veteran testified at Board hearings at the RO in December 
2003 and March 2007.  Transcripts are of record.  Since the 
hearings were conducted by two different Veterans Law Judges, 
the following decision is therefore addressed by a panel of 
three which includes the two Judges who conducted the Board 
hearings. See 38 C.F.R. § 20.707 (2009).


FINDINGS OF FACT

1.  Neither chronic right foot disability nor chronic right 
ankle disability was noted at the time of the Veteran's entry 
into active duty service.

2.  The right foot complaints noted during service were acute 
in nature and not manifestations of the Veteran's current 
chronic right foot disability.

3.  Arthritis of the right foot was not manifested within one 
year of discharge from service.

4.  Chronic right ankle disability was not manifested during 
service or for many years after service. 

5.  Right knee arthritis was not manifested during service or 
for many years after service, and is not shown to be related 
to service; the Veteran has not established service 
connection for any disability.


CONCLUSIONS OF LAW

1.  The Veteran's right foot and right ankle are presumed to 
have been in sound condition when he entered service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

2.  Chronic right foot disability, including arthritis, was 
not incurred in or aggravated by service, nor may arthritis 
of the right foot be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Chronic right ankle disability was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service, and arthritis of the 
right knee may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

5.  The claim of secondary service connection for a right 
knee disability, to include arthritis, lacks legal merit.  38 
C.F.R. § 3.310(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2002 (for the right foot and ankle 
disabilities, which were adjudicated in a February 2003 
rating decision), and in November 2005 and February 2006 (for 
right knee disability, which was adjudicated in February 
2006).  The RO provided the appellant with additional notice 
in September 2004, December 2004, March 2005 and March 2006, 
subsequent to the February 2003 adjudication; and in March 
2006 and May 2006 subsequent to the February 2006 rating 
decision.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the September 2004, December 2004, March 2005 and March 
2006 notices were not provided prior to the February 2003 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The right foot and 
right ankle disability claims were subsequently readjudicated 
in September 2005 and June 2006 supplemental statements of 
the case, following the provision of notice in September 
2004, December 2004, March 2005, and March 2006.    

The right knee disability claim was subsequently adjudicated 
in a June 2006 statement of the case following the provision 
of notice in March 2006 and May 2006.  
  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  


Duty to Assist

The Board notes that the Veteran filed a claim based on right 
ankle disability in 1965, and this claim was denied by rating 
decision in September 1965.  Information in the claims file 
and review of the September 1965 rating decision suggests 
that service treatment records were available and reviewed in 
connection with that determination.  However, in September 
2004 response to an RO request for additional records in 
connection with the Veteran's attempt to reopen his claim, 
the National Personnel Records Center (NPRC) reported that 
all personnel and service treatment records were apparently 
destroyed in the 1973 fire at that facility.  In a May 2006 
letter, the Veteran was notified that additional service 
treatment records (service entrance examination report) and 
military personnel file were unavailable.  In cases where the 
veteran's service records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

VA has made appropriate attempts to locate any additional 
available service treatment records and further attempts 
would serve no useful purpose.  The record does include 
several service treatment records, as well as VA and private 
treatment records.  The RO has also obtained Social Security 
Administration (SSA) records; assisted the Veteran in 
obtaining evidence; afforded the Veteran VA examinations for 
the Veteran's right foot and right ankle disabilities in July 
2001 and December 2004; and afforded the Veteran the 
opportunity to give testimony before the Board at the RO in 
December 2003 and March 2007.  

The Board acknowledges that the VA examiner in December 2004 
stated that it was not possible to state that the Veteran's 
present problem is related to or aggravated by service 
without resort to unfounded speculation.  As will be 
explained below, the December 2004 VA medical opinion is 
adequate and no additional development is required.  Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  

Although the Veteran was not provided a VA examination to 
determine whether service connection is warranted on a direct 
or secondary basis for his right knee disability, for reasons 
explained more fully in the following decision, the Board 
finds no credible evidence of any inservice event or injury 
associated with the Veteran's right knee.  The Board 
additionally notes that a VA examination to determine whether 
right knee disability is secondary to his right foot 
disability is not required since the Veteran's right foot and 
right ankle disabilities are not service-connected.  Thus, a 
medical examination for the Veteran's right knee disability 
is not necessary to decide the claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Factual Background

In his claims and supporting statements, the Veteran has 
reported that he sustained an injury of his right foot and 
ankle during service in November 1953 involving an incident 
in a tank.  He has stated that he did not have a right foot 
or ankle disability prior to service.

The service treatment records associated with the Veteran's 
claims file do not include a service entrance examination 
report.  The RO has sought additional service treatment 
records, but has determined that no additional records are 
available.  During service, in May 1953, the Veteran sought 
outpatient treatment for pain in his right foot.  A history 
of trauma was noted.  The treating physician requested x-rays 
of the right foot, noting pain in the anterior part of that 
foot, and a history of fracture in June 1950.  The findings 
of the x-rays taken in May 1953 were within normal limits.

Outpatient treatment notes from April 1954 stated that the 
Veteran had been in an accident about four years earlier, 
with injury to the right foot, and that the foot still 
bothered him.  The treating practitioner indicated that there 
were no findings. In November 1954, the Veteran received 
penicillin injections as treatment for pharyngitis and 
bronchitis.  He developed swelling and a rash affecting both 
feet. He was admitted to a service hospital for treatment of 
a reaction to penicillin.  After two weeks, the skin reaction 
cleared, and the Veteran was discharged.  The service 
treatment records associated with the Veteran's claims file 
do not show any other treatment or complaints with respect to 
the Veteran's lower extremities.  The report of a February 
1955 service separation examination does not note any 
disorders of the lower extremities.

In July 1965, the Veteran submitted a claim for VA 
compensation for residuals of a right ankle injury.  He 
reported that he had sustained a severe sprain or chip 
fracture of the right ankle in service in November 1953, and 
was treated at a hospital in Chun-Chon, Korea.  Records in 
the claims file indicate that the RO sought records of that 
hospital treatment, but that no records were received.  The 
RO denied the claim in September 1965, concluding that a 
right ankle or foot fracture or sprain had been incurred 
before service, and had not been permanently aggravated by 
service.

A July 1977 x-ray of the Veteran's right ankle taken at a 
private facility showed minimal soft tissue swelling over the 
lateral malleolus, with no convincing fracture or 
posttraumatic bone change.  Private medical records from 1984 
and 1985 reflect that the Veteran was seen for pain in his 
right foot.  The Veteran reported injury, possibly fracture, 
of that foot in Korea.  He indicated that he had used 
medication for pain in the foot.  A treating physician noted 
that the foot was tender and swollen. The physician's 
impression was probable traumatic arthritis.  A question of 
gouty arthritis was also raised.

In 1984, the Veteran reported that he had injured his right 
foot during service in Korea, in an accident involving a 
tank, and that he had recently experienced worsening pain in 
that foot.  The Veteran submitted identical typewritten 
statements from ten persons who claim to have known him in 
1950, and who indicated that the Veteran had not had injury 
of either foot at that time.  All of these statements are to 
the effect that Army records show that his right foot was 
injured in Korea in November 1953.  

In February 1985, the Veteran had a VA medical consultation 
regarding his chronic right foot and ankle pain.  The 
examiner noted that the right foot and ankle were tender and 
enlarged.  X-rays showed evidence of an old fracture of the 
second metatarsal, of calcaneal spurs, and erosive changes 
and soft tissue swelling of the joints of the great toe 
consistent with gouty arthropathy.

Records from the SSA reflect that SSA found the Veteran to be 
disabled effective from 1995, due to a primary diagnosis of 
hypertension and a secondary diagnosis of arthritis.  
Associated records refer to a history of gout in both feet 
and arthritis, but do not address the etiology of the 
arthritis.

The Veteran submitted a 1999 statement from Mr. A. S. M., who 
reported that he had served in the same tank company as the 
Veteran at the time when the Veteran got his foot caught in 
the track of a tank and was injured.  In October 2000, 
private physician C. M. B., M.D., wrote that he had reviewed 
the Veteran's military treatment records.  Dr. B. expressed 
the opinion that all of the Veteran's problems related to his 
right leg and foot were connected to injury of the right foot 
during service.

An April 2001 VA treatment record shows an assessment of 
"right foot pain s/p [status post] right foot trapped in the 
tank 1953."

X-rays of the Veteran's right ankle and foot, taken at a VA 
facility in April 2001, showed evidence of an old trauma of 
the second metatarsal, degenerative changes in the first 
metatarsophalangeal joint, and bony spurs of the calcaneus.  
On VA examination in July 2001, the Veteran reported injury 
of his right foot in a tank accident in 1953.  He related a 
history of work after service, and of right foot and ankle 
symptoms worsening since about 1979.  The examining physician 
indicated that he had reviewed the Veteran's claims file.  
The examiner noted a slight hammertoe deformity, slight 
swelling of the ankle, and some tenderness of the foot. The 
Veteran walked with a limp, and used a cane.  The examiner's 
impressions were traumatic arthritis of the right foot, and 
chronic sprain of the right ankle with mild degenerative 
change.  The examiner expressed the opinion that the 
Veteran's present right foot and ankle conditions were not 
related to his military service.  The examiner noted that x-
rays taken in service were normal, and that worse symptoms 
were noted 14 years after service.  The examiner opined that 
if the Veteran had a second metatarsal fracture during 
service, x-rays and examinations showed that it was healed 
for many years.  The examiner also stated that a second 
metatarsal fracture was not the type of injury that would 
progress into the calcaneal spurs, degeneration at the bunion 
site, and chronic right ankle sprain that the Veteran had in 
recent years.

An August 2001 private treatment report from Dr. R. shows 
that when the Veteran was seen for complaints of right foot 
pain, the Veteran was advised that his source of pain 
appeared to be degenerative changes at the 
metatarsophalangeal (MTP) joint.  It was noted that whether 
the Veteran's present pain is directly related to his injury 
in service, one can neither confirm nor refute since 
degenerative changes are typically seen in a person of the 
Veteran's age.

In September 2001, the Veteran saw private orthopedic surgeon 
G. G. P., M.D., for problems with his right ankle and foot.  
Dr. P. noted that he had previously treated the Veteran for 
right knee problems.  The Veteran reported that he had 
injured his right ankle and foot in Korea when he got the 
foot caught up on a tank.  He reported pain since that 
injury, with significantly increased symptoms in recent 
years.  Dr. P. noted tenderness of the foot and limitation of 
motion due to pain.  Dr. P. reviewed the April 2001 x-rays.  
Dr. P.'s assessment was status post war related injury to the 
right ankle and foot.

In October 2003, Dr. B. wrote that the Veteran had been his 
patient for several years.  Dr. B. stated that the Veteran 
had been referred to an orthopedist for increased right ankle 
pain, and that x-rays had shown an old traumatic injury 
consistent with an injury the Veteran had sustained in 
service.  Dr. B. indicated that the Veteran's attempted 
compensation for the ankle injury had led to increased 
degenerative joint problems in his right knee.  Dr. B. opined 
that the Veteran's chronic right ankle disability was 
initiated by the injury in service, and later exacerbated by 
the Veteran's employment.

At his December 2003 hearing, the Veteran reported that he 
had never sustained any foot or ankle injuries prior to 
service.  He described how he was injured in service when he 
was on a tank, slipped and got his foot caught, and hung 
upside down suspended by that foot until another man pulled 
him up.  He reported that he was hospitalized for the injury 
for about two weeks.  He stated that he remained on light or 
reduced duties after he returned to duty, because he could 
not climb on a tank well.  He related that his foot continued 
to bother him off and on after the injury.  He reported that 
he had private medical care for the pain, swelling, and 
locking in the foot and ankle soon after service and over the 
years, but that records for the earlier care were not 
available.  He indicated that after service he had worked as 
a teacher and a coach, and had retired on disability.  He 
related a comment from his physician, Dr. B., that it was 
unlikely the Veteran's coaching work alone had caused the 
disability, because it affected one foot and ankle and not 
both.

In a December 2003 statement, Dr. B. reiterated his opinion 
that the Veteran's right foot and ankle disability stemmed 
from an injury he sustained in service.  He indicated that 
the Veteran's teaching and coaching career led to further 
degeneration of the foot and ankle.

X-rays taken at a private facility in June 2004 showed marked 
osteoarthritis of the right knee.

In the report of a VA examination of the Veteran in December 
2004, the examining physician stated that he had reviewed the 
claims file and expressed complete agreement with the VA 
examiner's July 2001 VA examination report of the description 
of the Veteran's injury in service.  The examiner noted the 
history reported by the Veteran.  The examiner found 
tenderness of the right foot and ankle, and pain on motion of 
the right ankle.  With respect to the likely etiology of the 
current right foot and ankle disorders, the examiner noted 
the gap in medical records between the 1950s and 1980s.  The 
examiner stated that it was not possible to state, without 
resort to unfounded speculation, that the Veteran's current 
foot and ankle disorders were related to or aggravated by 
service.

In his March 2007 hearing, the Veteran reported that his 
right ankle and foot disabilities sometimes caused him to 
fall.  He stated that in 2001 he had fallen as a result of 
his right ankle and foot disability, and had injured his 
right knee.



Analysis

I.  Right Foot and Right Ankle 

The Board initially takes notice of the references in service 
treatment records to a preservice injury to the right foot.  
At least two clinical records are to the effect that the 
Veteran reported a preservice injury during the course of 
seeking medical treatment.  However, the Veteran now claims 
that he did not have preservice injury and has submitted 
supporting affidavits from individuals who knew him prior to 
service.

The question of a right foot disability preexisting service 
is answered in this case through application of the statutory 
presumption of soundness.  As there are no treatment records 
from the time of the Veteran's entrance into service, it 
cannot be said that a disorder of the Veteran's right foot 
was noted on his entrance into service.  Thus, the Veteran's 
right foot must be considered to have been in sound condition 
when he entered service unless there is clear and 
unmistakable evidence of disability that existed prior to 
service as well as clear and unmistakable evidence that such 
disorder was not aggravated by service.  In view of the 
conflicting evidence regarding a preservice right foot 
disorder, it cannot be said that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
The Board therefore proceeds with consideration of this 
appeal assuming that there was no preexisting right foot 
disorder.  It does not appear that there has ever been a 
question as to a preexisting right ankle disorder; at any 
rate, since no right ankle disorder is shown to have been 
noted at entry into service, the right ankle is also presumed 
to have been sound.

The next question is whether a chronic right foot disorder, 
or right ankle disorder, was manifested during service.  In 
this regard, the Board acknowledges that service treatment 
records do in fact document right foot complaints during 
service.  However, the service treatment records documenting 
these complaints do not document the injury in a tank 
accident as claimed by the Veteran, and there does not appear 
to be any contention or evidence that the claimed injury was 
during combat so as to warrant application of 38 U.S.C.A. § 
1154(b).

At any rate, there is evidence of right foot complaints 
during service.  Service treatment records show that the 
Veteran was seen in May 1953 and April 1954 for pain in his 
right foot.  X-rays in May 1953 did not show any fracture or 
other orthopedic disorder.  In April 1954, there were no 
objective findings related to the Veteran's stated subjective 
complaints.  In other words, military medical personnel did 
not render a diagnosis of any chronic right foot or right 
ankle disability, and it appears that both clinical and x-ray 
findings during service were essentially negative.  The Board 
also believes it highly significant that no complaint or 
finding regarding the right foot, or right ankle, was noted 
in the February 1955 report of service separation 
examination.  This suggests that trained military medical 
examiners were of the opinion that there was no chronic right 
foot or right ankle disorder at the time of such examination.

Looking to post-service evidence, the Board acknowledges that 
at the December 2003 hearing before the Board at the RO, the 
Veteran testified that Dr. R.L. from Mt. Airy Baptist 
Hospital treated him for his right ankle disability a couple 
of weeks after separating from service.  He testified that he 
had tried to obtain his records from Dr. L., but Dr. L. 
probably passed away in the 1960s.  Nevertheless, as will be 
discussed below, the Board does not find that the Veteran's 
assertions of continuity of symptomatology credible.

There are medical records from the 1980s forward that do show 
disorders of the Veteran's right foot and ankle.  Physicians 
who have seen the Veteran and reviewed his records have 
provided differing opinions as to whether current disorders 
are related to events in service.  A private treatment record 
from Dr. R. provides that whether the Veteran's present pain 
is directly related to his injury in service, one can neither 
confirm nor refute since degenerative changes are typically 
seen in a person of the Veteran's age.  Nevertheless, Dr. P. 
concluded that the current right foot and ankle disorders 
were due to injury during service, and Dr. B. has repeatedly 
opined that the current disorders began with an injury in 
service.  By contrast, the VA physician who examined the 
Veteran in 2001 concluded that the Veteran's current right 
foot and ankle disorders were not linked to his service or 
any injury during service.

The Board acknowledges that in his December 2004 VA 
examination report, the VA examiner stated that "it is not 
possible to state that the veteran's present problem is 
related to or aggravated by the service without resort to 
unfounded speculation."  The Board further acknowledges that 
before it can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 
2010).  Here, the VA examiner explained the basis for such an 
opinion, and the Board finds his opinion adequate.  The VA 
examiner noted the absence of documenting of continuity and 
referenced the 2001 VA examination and agreed with the 
description of the Veteran's injury in Korea.  The VA 
examiner further noted that there was no documentation in the 
medical record subsequent to the follow-up visits in 1953 and 
1954 until the early 1980s.  The VA examiner continued that 
there is no documentation in the medical record indicating a 
chronicity of symptomatology at that point and that the 
Veteran clearly acknowledged that the problem really did not 
significantly worsen until the mid 1990s.  He opined that any 
positive nexus opinion linking the Veteran's disability to 
the injury to service would be based on speculation.   

The differing medical opinions must be weighed in light of 
the other evidence of record which shows that no chronic 
right foot or right ankle disability was reported by medical 
personnel during service at the time the Veteran was seen for 
such complaints, or at the time of separation examination.  
The negative x-rays in 1953 also argue against a finding of 
chronic disability during service.  Moreover, x-ray studies 
in 1977 were also negative, and there appears to be a gap of 
many years between service and the currently documented 
disorders.  

After considering the differing medical opinions against this 
evidentiary background, the Board concludes that the 
preponderance of the evidence is against a finding that the 
current chronic right foot and right ankle disorders were 
incurred in service.  The Board believes that the overall 
evidence shows that the right foot complaints noted during 
service were not manifestations of the Veteran's current 
chronic right foot and ankle disabilities.  The clinically 
normal findings on discharge examination and lack of 
supporting evidence of a continuity of pertinent 
symptomatology for a number of years after service are 
evidence against a finding that the right foot complaints 
during service were manifestations of chronic disability.  It 
appears that the right foot complaints noted during service 
had resolved by the time of discharge and that the right foot 
and right ankle disorders treated a number of years after 
service were not causally related to the inservice right foot 
complaints.  The Board finds that the negative medical 
opinions are more consistent with and more persuasively 
supported by the overall evidence of record.

The Board acknowledges a line written in an April 2001 VA 
treatment record shows an assessment of "right foot pain s/p 
[status post] right foot trapped in the tank 1953."  The 
Board does not believe that the aforementioned statement is 
competent evidence that the Veteran's right foot disability 
is related to service.  Other than a reference to the 
medication the Veteran was taking for his right foot pain, 
the Board notes that no other information regarding the right 
foot pain follows.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995). 

The Board acknowledges the Veteran's assertion that his right 
foot and right ankle, disabilities are related to injuries in 
service.  At a hearing before the Board in December 2003, the 
Veteran testified that after the tank incident, he was 
hospitalized for a little over two weeks at Chung King 
Hospital.  He stated that he had reported that his right foot 
bothered him off and on at the time of separation.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must 
consider the competency of lay evidence in order to determine 
if it is sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, 
after reviewing the totality of the evidence, the Board finds 
that the credibility of the Veteran's statement, made years 
after service in the course of seeking monetary benefits, has 
been diminished by various inconsistencies in his statements 
during and after service.  

Although the Board has found that the Veteran is entitled to 
the presumption of soundness as discussed earlier, for 
purposes of determining his credibility the Board notes that 
available service treatment records show that on two 
different occasions the Veteran reported to medical personnel 
that he had injured his right foot prior to service.  In May 
1953, the Veteran reported a history of a right foot fracture 
in June 1950.  Then, almost a year later in April 1954, the 
Veteran reported that he was in an accident about four years 
before with injury to the right foot (consistent with his 
earlier report of the 1950 injury).  The Veteran's current 
assertion is that he never had a preservice injury or 
disorder, and he has testified to that effect.  However, the 
Board finds that the statements he made to medical personnel 
during service in the course of seeking medical treatment 
diminish his overall credibility.

Other statements made by the Veteran during the course of his 
claims also reveal some inconsistencies.  In an August 1984 
letter, he reported that the ankle injury was in 1954 and he 
spent several days at the hospital in Chunking, Korea.  
However, in a July 2002 statement, he appears to reference a 
May 4, 1953, service treatment record as evidence of trauma.  
This is the same time he reported a history of right foot 
fracture in 1950.  In the July 2002 statement, the Veteran 
also directs attention to a February 4, 1954, service record 
showing treatment for aches and pains, apparently suggesting 
that this was for his right foot/ankle injury.  However, 
although not clear, a handwritten notation could be read as 
referencing the flu.  At any rate, inspection of that service 
record does not show any mention of any foot or ankle 
complaints or findings.  Further, in the July 2002 statement, 
the Veteran asserts that he was treated in December 1954 for 
penicillin reaction as part of treatment for residuals of 
both feet.  Although available service treatment records do 
show that the Veteran was hospitalized in December 1954 for a 
number of days for a penicillin reaction (to include rash on 
the feet), other service treatment records show that the 
penicillin was in fact for treatment of a recurrence of 
pharyngitis with associated bronchitis.  In this regard, the 
Veteran's assertions regarding being hospitalized for his 
right foot/ankle are not only inconsistent with the 
contemporaneous medical records, but are actually 
contradicted by them.  The Board acknowledges that the 
Veteran's service was some fifty years ago, and it may be 
that the inconsistencies are attributable to the effects of 
such a long passage of time on memory.  Nevertheless, these 
inconsistencies must be considered when assessing the overall 
credibility of the Veteran, to include his assertions of a 
continuity of symptomatology since service.  

In considering the credibility of the Veteran's assertions of 
a continuity of symptoms since service, the Board also finds 
it significant that, at the time of separation, it does not 
appear that the Veteran reported any right ankle or right 
foot disability.  The report shows that clinical evaluation 
of his lower extremities was normal.  Further, under 
significant or interval history, there was no indication that 
the Veteran had a right ankle or right foot disability 
related to a tank injury in service.  Given the seriousness 
of the injury as recalled by the Veteran, one would expect 
some reference to the injury or any residuals in the 
separation examination report, especially if the Veteran was 
continuing to have residual symptoms as he now contends.     

In the present case a medical VA examiner in 2001, with full 
knowledge of the Veteran's inservice treatment and his self-
reported history of right foot and right ankle disabilities 
over a long period, was nevertheless of the opinion that the 
Veteran's current right foot and right ankle disabilities are 
not causally related to service.  When the Veteran was 
afforded a VA examination in December 2004, the VA examiner 
observed that there was no medical record following the 
follow-up visits in 1953 and 1954 until the early 1980s.  He 
noted that there is no documentation in the medical record 
indicating a chronicity of symptomatology and that the 
Veteran clearly acknowledged that the problem really did not 
significantly worsen until the mid 1990s.    
  
The Board finds the assessments made at the time of the 
Veteran's separation examination and the VA medical opinions 
are entitled to more weight than the Veteran's statements 
made many years after the fact.  Further, the Board affords 
considerably more weight to the 2001 and 2004 VA opinions 
than to the statements contained in Dr. R's, Dr. B's and Dr. 
P's opinions.  Among the factors for assessing the probative 
value of a medical opinion are the examiner's access to the 
claims file, and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA 
medical examiner from the 2004 examination discussed why 
opinions in support of the Veteran's claims were speculative.  
Further, the VA medical examiners from 2001 and 2004 cited to 
specific service treatment records, discussed the chronology 
of treatment in service and separation examination in detail.  
Further, the 2001 and 2004 VA examiners had access to the 
Veteran's entire claims file and reviewed all private 
treatment records before rendering an opinion.  
  
The Board acknowledges that the Veteran was first seen for 
right foot disability in 1984 and for right ankle disability 
in July 1977.  While not determinative by itself, it is 
significant that there is no evidence of right foot, right 
ankle, and right knee disabilities for approximately 29 and 
22 years after service, respectively.  This lengthy period 
without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges that the VA examiner's 2004 VA 
examination report noting that there was a gap between the 
1950s and 1980s with respect to treatment, even though there 
is treatment as early as July 1977.  The Board believes that 
the Veteran has not been prejudiced by not affording him 
another VA examination since the VA examiner did review the 
Veteran's entire claims file before rendering his opinion 
(which would have included the July 1977 x-ray report), and 
given that 1977 is still many years post service.  

The Board also acknowledges that at the December 2003 
hearing, he testified that around 1964 or 1965, he went to a 
VA medical center in Oteen, North Carolina to seek treatment 
for his foot.  However, a July 1965 VA treatment record from 
the VA medical hospital in North Carolina did not show that 
the Veteran was seen for complaints of foot problems.   

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

II.  Right Knee 

When asked at the March 2007 hearing before the Board at the 
RO to clarify whether he was asserting that he injured his 
right knee at the same time he injured his foot and ankle in 
service, the Veteran replied that it was possible.  However, 
the Veteran's main theory of entitlement to this benefit is 
one of secondary service connection, i.e., that his right 
knee arthritis resulted from a service connected right 
ankle/foot disability.  Even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

The Board notes that service connection on a direct basis is 
not warranted.  
While service treatment records show treatment for other 
disabilities, they are silent for any complaints of, 
treatments for, or diagnosis of any right knee disability.  
On separation examination in February 1955, clinical 
evaluation of the Veteran's lower extremity was normal and no 
right knee disability was noted.       

Post service, an October 1999 private treatment record from 
Dr. P. shows that the Veteran tripped on a ball about a year 
prior in December 1998 and that he has experienced pain since 
that time.  

An April 2001 VA treatment record shows that the Veteran had 
right knee pain status post arthroscopy for torn ligament in 
November 1999.

The Board notes that there is no competent medical evidence 
of record linking right knee disability to service.

The Board acknowledges the Veteran's March 2007 testimony 
that it was possible that he had injured his right knee 
disability at the same time he injured his foot and right 
ankle in service.  See Jandreau, 492 F.3d at 1377.  However, 
an etiology opinion requires medical knowledge.  See Barr, 21 
Vet. App. 303.  

While not determinative by itself, it is also significant 
that there is no evidence of right knee disability for 
approximately 44 years after service and that the Veteran 
reported that he experienced pain since December 1998, which 
is 43 years after service.  This lengthy period without 
complaint or treatment after service also suggests that there 
has not been a continuity of symptomatology.  See Maxson, 230 
F.3d 1330.  Consequently, the one year presumption for 
inservice incurrence for arthritis is not for application.

Also, the Veteran had submitted various claims for other VA 
benefits based on other disabilities that were received in 
July 1965, August 1984, April 1985, September 1987, January 
1999, and October 2000.  It was not until May 2005 when the 
Veteran's claim for right knee disability was received.  This 
suggests that the Veteran did not believe he had right knee 
disability related to his service until many years after 
service as the Board believes it reasonable to assume that 
the Veteran would have included a right knee disability claim 
with his other earlier claims.  

Accordingly, the Veteran was not scheduled for a VA 
examination to determine whether his right knee disability is 
directly related to service.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Overall, the standards of McLendon are not 
met in this case as the evidence of records fails to indicate 
that right knee disability, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.

Overall, it is not shown that such disability was incurred or 
aggravated in service (or that right knee arthritis was 
manifested in the first postservice year so as to trigger 
application of the presumptive provisions of 38 U.S.C.A. § 
1112).  In sum, there is no supporting evidence to suggest 
any continuity of right knee disability from service to show 
a nexus to service.   

Service connection on a secondary basis is not warranted 
either.  A threshold legal requirement for establishing 
secondary service connection is that there must be a service 
connected disability.  See 38 C.F.R. § 3.310.  Inasmuch as 
the Veteran has not established service connection for any 
disability, the claim of secondary service connection for a 
right knee disability must be denied as lacking legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



CONTINUED ON NEXT PAGE



ORDER

Service connection for right foot disability, for right ankle 
disability, and for right knee disability is not warranted.  
The appeal is denied as to all issues.



___________________________ 	
	____________________________
          GEORGE R. SENYK 		       MARK GREENSTREET
           Veterans Law Judge,		            Veterans Law 
Judge,
     Board of Veterans' Appeals		      Board of 
Veterans' Appeals



__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


